DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendments and Remarks filed on 4/16/2021.
Claim(s) 1, 13, 25 is/are amended.	
Claim(s) 1-5, 8, 13-16, 20-21 and 23-27 is/are allowed. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered. 
Oath/Declaration
The declaration under 37 CFR 1.132 filed 4/16/2021 is sufficient to overcome the rejections of claims 1, 13, and 25 based upon rejections under 35 USC 103 as being unpatentable over McIntyre (US 2015/0015388 A1) in view of Misson (US 2017/0058811 A1).
Allowable Subject Matter
Claim(s) 1-5, 8, 13-16, 20-21 and 23-27 is/are allowed, hereafter renumbered as 1-17.
Applicant’s arguments submitted 4/16/2021, regarding establishing long-felt need, pgs. 10-12, are found to be persuasive to overcome the prior art rejections of the final rejection mailed 11/16/2020. The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the applicant's claimed invention, including, and in combination with other recited limitations, receiving by and through use of the single TPMS relearning tool vehicle information to identify a particular vehicle make, vehicle model and vehicle 
The closest prior art of record includes the following:
Regarding claim 1, McIntyre (US 2015/0015388 A1) teaches a method for setting or resetting tire pressure monitoring system (TPMS) tire sensor data in a vehicle control system (“TMPS 14” comprises “control module 38 of the TPMS” and “electronic control unit 40 of the vehicle”, para. 0024, Fig. 1) through use of a single TPMS relearning tool, the method comprising the steps of: 
sending a signal by a TPMS relearning tool (“configuration tool 18”, Fig. 1) to a TPMS tire sensor (“TPM sensor 12”, Fig. 1) for the TPMS tire sensor to emit a first TPMS tire sensor data signal (“signals”, see para. 0041 citation below) including a TPMS tire sensor identification (ID) (“identifiers”, see para. 0041 citation below);
receiving the emitted first TPMS tire sensor data signal by the TPMS relearning tool (see para. 0041 citation below);
(“The method includes a step 106 of utilizing the TPMS configuration tool 18 to cause the TPM sensors 12 to generate signals including identifiers of each TPM sensor. This step is performed at each wheel unit, proximate to each TPM sensor 12, or combination thereof. In one configuration, the TPM sensors generate signals, and in particular response signals, based upon the signals transmitted by the TPMS configuration 18 through the first transmitter 24. In one particular configuration, the signal transmitted by the TPMS configuration 18 comprises what is commonly called a TPM sensor trigger signal.”, para. 0041, Fig. 5); 
 (“computer-readable memory device 46”, Fig. 3) positioned in the TPMS relearning tool the received first TMPS tire sensor data signal (see para. 0042 below);
(“The method includes a step 108 of recording the identifiers of each TPM sensor 12 on a computer-readable memory device 46, or other memory device, of the TPMS configuration tool 18. In one configuration, the signals received by the TPMS configuration tools 18 are analyzed, through the use of the central processing unit 44 and software stored on a computer-readable memory device 46, to determine the identifiers.”, para. 0042, Fig. 5); 
electronically engaging a portable communication cable (“onboard diagnostic connector 42”, Fig. 2, see para. 0027 citation below) to the TPMS relearning tool and a vehicle onboard diagnostic (OBD) port, the OBD port connected to and in electronic communication with the vehicle control system thereby establishing a hardline data communication between the TPMS relearning tool for receipt of information data from and sending information data to the vehicle control system
(“the configuration tool 18 includes a wire, or connection for a wire, such as an on-board diagnostic connector 42, that is configured to connect and communicate with the components of the vehicle 16.”, para. 0027); 
placing the vehicle control system in a relearning mode (“The method includes a step 110 of placing the TPMS 14 of the vehicle 16 in a learning mode”, para. 0043, Fig. 5); and 
emitting from the TPMS relearning tool a second TPMS tire sensor data signal including the TPMS tire sensor ID (“transmitting the recorded identifier”, see para. 0044 citation below) to the vehicle control system
(“The method includes a step 112 of transmitting the recorded identifiers to a memory device of the vehicle 16, such as a memory device of the TPMS 14, electronic control unit 40 or otherwise.”, para. 0044, Fig. 5).

McIntyre does not explicitly teach receiving by and through the use of the single TPMS relearning tool vehicle information to identify a particular vehicle make, vehicle model and vehicle year from the vehicle control system through the communication cable.
McIntyre instead teaches receiving by the TPMS relearning tool vehicle information to identify a particular vehicle make, vehicle model and vehicle year (“make, model and year of manufacture”, see para. 0031 citation below) from the vehicle control system through user selection (see para. 0030-0031 citations below)
(“referring to FIGS. 4A and 4B, the display screen 50 displays various information for view or selection during configuration or programming of a TPM sensor 12. The configuration tool 18 includes a touch screen and/or scroll buttons for selection and manipulation through the various screens. For example, in a first screenshot 68, the display screen 50 lists the vehicle make to which a TPM sensor 12 is to be programmed or configured for. In a second screenshot 70, the display screen 50 lists the models of the selected vehicle make. In a third screenshot 72, the display screen 50 lists years of manufacture of the selected vehicle make and model.”, para. 0030, 
“the user interface 32 includes buttons 52-66 for performing similar and/or additional functions to that of the screenshots…The user interface 32 further includes a Program TPM Sensor button 56 which initiates programming of one or more TPM sensors based upon the selected vehicle, make, model and year of manufacture.”, para. 0031, see Fig. 2).
Misson (US 2017/0058811 A1) teaches a driving management system and method, comprising:
(“portable dongle device 100”, Fig. 1) vehicle information to identify a particular vehicle make, vehicle model and vehicle year (“vehicle identification information (such as model, year, VIN number, etc.)”, see para. 0021 citation below) from a vehicle control system (“ECU 145”, Fig. 3) through a communication connector (“connector body 120”, Fig. 1-3, “the connector body 120 may be a 16-pin, D-shaped male connector operable to mate with a conventional OBD-II port 185, which is typically a 16-pin, D-shaped female connector included in many modern vehicles”, para. 0019)
(“With reference to FIG. 3, the dongle device 100 includes a processor 140, which may be any of various suitable commercially available processors or other logic machine capable of executing instructions…When the dongle device 100 is connected to the ECU 145 via the connector body 120, the processor 140 communicates with the ECU 145 to receive and transmit diagnostics information and tuning instructions…”, para. 0020,
“…when the dongle device 100 is connected to the OBD-II port 185, the processor 140 may receive vehicle identification information (such as model, year, VIN number, etc.) from the ECU 145 and transmit the vehicle identification information to the server 155.”, para. 0021).
However, the combination of the TPMS configuration tool which is configured to set TPMS tire sensor data in a vehicle control system as taught by McIntyre with the tool configured to communicate with a vehicle control system “for adjusting automotive operational parameters of a vehicle to improve automotive performance” (Abstract) as taught by Misson do not expressly or impliedly suggest the claimed invention wherein a single TPMS relearning tool sets/resets TPMS tire sensor data and receives vehicle information from a vehicle OBD port. Stepping backward in time and into the shoes worn by the hypothetical "person of ordinary skill in the art" when the invention was unknown and just before it was made, such a person of ordinary skill in the art would not have found the claimed invention to have been obvious in light of the teachings of the references.

In view of all factual information, the examiner has determined that the claimed invention "as a whole" would not have been obvious at that time to a hypothetical person of ordinary skill in the art. The limitations of claims 13 and 25 recited above which in combination with other recited limitations make claims 13 and 25 allowable are similar in scope to that of the limitation of claim 1 recited above which in combination with other recited limitations make claim 1 allowable, and thus, the closest prior art of record for claim 13 and 25 is the same for that of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665